Case: 1:15-cv-02881 Document #: 302 Filed: 03/22/19 Page 1 of 1 PageID #:23972

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

US Commodity Futures Trading Commission,
et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:15−cv−02881
                                                              Honorable John Robert
                                                              Blakey
Kraft Foods Group, Inc., et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 22, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Settlement conference
held on 3/22/2019. Parties have reached a binding agreement, and all material terms were
placed on the record. The parties shall submit a proposed consent order to this Court's
proposed order inbox before the next court date. Consistent with the settlement protocol,
the parties may not discuss the settlement conference. The case is set for a status on
5/28/2019 at 9:45 a.m. in Courtroom 1203. All other pending dates and deadlines are
stricken. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
